Citation Nr: 9909570	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law  


INTRODUCTION

The veteran had active military service from December 1962 to 
May 1965.

The veteran brought a timely appeal to United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") from a March 18, 1997 decision of the Board of 
Veterans' Appeals (the Board) denying entitlement to service 
connection for PTSD.  The Court granted a joint motion to 
remand and to stay further proceedings thereby vacating and 
remanding the March 18, 1997 Board decision.  [redacted]).

In a representation agreement signed by the appellant in 
April 1997 and an earlier representation document he signed 
in April 1996 there did not appear to be a statement that 
direct contact with the client by VA is not authorized or 
that all correspondence or other communication for the 
appellant must be addressed to the attorney and sent directly 
to the attorney.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Briefly stated, the facts as related in the joint motion are 
that the veteran seeks to establish service connection for 
PTSD as a result of emotional abuse he claims to have 
received aboard the USS GEORGE CLYMER during military 
service.  The paries pointed out that the diagnosis of PTSD 
on that basis was reported in VA treatment records dated in 
1996 but that an earlier examination without benefit of the 
claims folder showed a diagnosis of organic personality 
disorder.   

In discussing the bases for a remand the parties observed the 
significance of the recently adopted changes to diagnostic 
criteria for PTSD had been discussed at length in Cohen v. 
Brown, 10 Vet. App. 128 (1997) and required a review of the 
veteran's claim under such criteria in light of the holding 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The parties 
also referred to relevant sections of M21-1, in particular 
Part III, para. 5.14c, regarding threatened or inflicted 
personal assault that required further consideration in light 
of the basis for the veteran's claim.  The veteran's attorney 
in a brief filed with the Board in March 1999 again presented 
the basic argument.

Where the record before the Board is inadequate to render a 
fully informed decision on the issue under consideration, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1994).  Thus, in view of the foregoing, the case is 
REMANDED for the following actions:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's representation 
agreement that should be clarified with 
the veteran's attorney.

2.  The veteran and his representative 
should be advised that they may submit 
additional evidence or argument in the 
matter on appeal.

3.  The RO should, through the veteran's 
attorney if necessary, attempt to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the appellant for PTSD or 
other psychiatric disability since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.

4.  The RO should complete any additional 
development necessary to comply with the 
current development guidelines set forth 
in Manual M21-1, in particular Part III, 
para. 5.14c in the manner suggested 
therein for claims such as the veteran's, 
and the current version of Part VI, para. 
7.46.
 
5.  Following the above, the RO should 
schedule the veteran for a VA examination 
by a board of two psychiatrist who has 
not previously examined him, if possible, 
to determine whether the veteran has PTSD 
that is related to an inservice stressor 
or other psychiatric disorder linked to 
service.  The examiners should conduct 
the examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the stressor(s) that caused the disorder 
and the evidence relied on to establish 
the existence of the stressor(s).  The 
examiner must also comment explicitly 
upon whether there is a link between such 
inservice stressor or stressors and 
current symptoms.  The examiner should 
also comment on the significance, if any, 
of the experiences reported to have 
occurred in service to any current 
psychiatric disability found to be 
present.  The report of the examination 
should include rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners for review in conjunction with 
the examination.

6.  The RO should insure that the 
development asked for by the Board or 
deemed necessary by the RO in light of 
the additional evidence or argument 
submitted is completed in full.  The RO 
should review the examination report and 
determine whether the findings comply 
with the requirements above.   If not, 
any deficient report should be returned 
to the examiner for correction.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a PTSD. 

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, he and his representative should 
be furnished an appropriate supplemental statement of the 
case that reflects the consideration undertaken and provided 
the applicable period to respond.  The case should then be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board does not intimate, in 
any manner, the final outcome warranted with respect to the 
matter at issue.  No action is required of the veteran until 
he is notified.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


